DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 9/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/08/2022.
Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  
Instant claims 2 and 8 should be written in standard Markush group format, i.e. changing “further comprising” to “further comprising at least one selected from the group consisting of,” and removing the limitation “or any and all combinations.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by EP 3109331 A1 to Lin et al.
Regarding claims 1, 5 and 7, Lin discloses multiple alloys lying within the instantly claimed composition ranges, such as Lin alloy 1 (Lin, abstract, para [0044-0070], Table 1, Embodiment 1):
Element
Claimed wt%
Lin alloy 1 wt%
Lies within?
Ni
>40-<70
Balance (55.78)
Yes
Cr
>0-<25
24.10
Yes
Co
>0-<25
14.00
Yes
Al
>0-<10
1.55
Yes
Nb
0.5-4
1.42
Yes
C
0.02-0.5
0.032
Yes


Lin anticipates instant claims 1, 5 and 7 because Lin discloses an alloy lying wholly within the limitations of instant claims 1, 5 and 7.
Regarding claims 2-4, 6 and 8, embodiment 1 of Lin lies wholly within the instantly claimed composition ranges.
Regarding claim 9, the alloy of Lin has a second phase (Lin, para [0008,0040]).
Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by US 2009/0257908 A1 to Baker et al.
Regarding claims 1, 5 and 7, Baker discloses multiple alloys lying within the instantly claimed composition ranges, such as Baker alloy A (Baker, abstract, para [0031-0035], Table II, Heat A):
Element
Claimed wt%
Baker alloy 1 wt%
Lies within?
Ni
>40-<70
50.31
Yes
Cr
>0-<25
24.33
Yes
Co
>0-<25
19.23
Yes
Al
>0-<10
1.41
Yes
Nb
0.5-4
1.78
Yes
C
0.02-0.5
0.03
Yes


Lin anticipates instant claims 1, 5 and 7 because Baker discloses an alloy lying wholly within the limitations of instant claims 1, 5 and 7.
Regarding claims 2, 3, 6 and 8, heat A of Baker lies wholly within the instantly claimed composition ranges.
Regarding claim 9, the alloy of Lin has a second phase (Lin, para [0008,0040]).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 3109331 A1 to Lin et al as applied to claims 1-9 above and further in view of the evidentiary reference “Effects of Metallurgical Variables on the Corrosion of High Nickel-Alloys” by Rebak.
Regarding claim 10, although Lin is silent as to the instantly claimed grain size, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Lin would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Lin has the same or substantially the same composition, microstructure and method of manufacturing.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claim 11, the alloy of Lin contains both a γ’ phase and a carbide phase (Lin, para [0025,0040])
Regarding claims 12 and 13, the alloy of Lin is intended to be used in coal-fired power plants (Lin, para [0002]). Rebak discloses that in high temperature environments nickel alloys undergo carburization when exposed to carbon and oxidation when exposed to oxygen (Rebak, “Heat-Resistant Alloys,” page 279).  Since the alloy of Lin would be exposed to both oxygen and carbon in a high temperature environment during the operation of a coal-fired power plant, one of ordinary skill in the art would expect the exterior surface of the alloy of Lin to become both oxidized and carburized over the course of normal operation in a coal-fired plant.
Claim(s) 10-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2009/0257908 A1 to Baker et al as applied to claims 1-3 and 5-9 above and further in view of the evidentiary reference “Effects of Metallurgical Variables on the Corrosion of High Nickel-Alloys” by Rebak.
Regarding claim 10, although Baker is silent as to the instantly claimed grain size, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Lin would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Baker has the same or substantially the same composition, microstructure and method of manufacturing.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claim 11, the alloy of Baker contains both a γ’ phase and a carbide phase (Baker, para [0011, 0018])
Regarding claims 12 and 13, the alloy of Baker is intended to be used in coal-fired power plants (Baker, para [0005]). Rebak discloses that in high temperature environments nickel alloys undergo carburization when exposed to carbon and oxidation when exposed to oxygen (Rebak, “Heat-Resistant Alloys,” page 279).  Since the alloy of Baker would be exposed to both oxygen and carbon in a high temperature environment during the operation of a coal-fired power plant, one of ordinary skill in the art would expect the exterior surface of the alloy of Baker to become both oxidized and carburized over the course of normal operation in a coal-fired plant.


Claim Rejections - 35 USC § 103
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over US 2009/0257908 A1 to Baker et al as applied to claims 1-3 and 5-9 above.
Regarding claim 4, Baker discloses a Ni-based alloy as set forth above.  Although the specific examples of Baker are outside of the instantly claimed Co content range, Baker discloses that Co may be present in an amount from 15.0-22.0% (Baker, para [0016), overlapping the instantly claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Baker including the instantly claimed because Baker discloses the same utility throughout the disclosed ranges.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,258,317 B1 to Smith et al and US 2009/0321405 to Baker et al both disclose nickel alloys with examples lying within the instantly claimed ranges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738